Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 1 of 9
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   May 29, 2020
                                                                David J. Bradley, Clerk
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 2 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 3 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 4 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 5 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 6 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 7 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 8 of 9
Case 4:14-cv-02081 Document 1267 Filed on 05/29/20 in TXSD Page 9 of 9
